 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                              X

 ANTONIO TEJADA, ANDRES EDGARDO
 LARROCA FRANCO and ALICIA
 SANTOS,on behalf of themselves,
 individually, and on behalf of all others
 similarly situated.

                                                          NOT FOR^UBLICATION
                        Plaintiffs,                       ORDER
                                                          I7-CV-5882(CBA)(RER)
         -against-

 LA SELECTA BAKERY,INC. and RAFAEL
 REYNOSO,individually.

                        Defendants.
                                             -X

AMON,United States District Judge:

       Plaintiffs Antonio Tejada, Andres Edgardo Larroea Franco,and Alicia Santos("Plaintiffs")

bring this action individually and on behalf of all others similarly situated against La Selecta

Bakery,Inc. and Rafael Reynoso ("Defendants"), seeking damages and equitable relieffor unpaid

overtime and minimum wage violations pursuant to the Fair Lahor Standards Act and New York

Labor Law. (D.E. #19("Am. Compl.").) Three former employees of the Defendants, Evelyn

Jacinto, Araceli Perez, and Adan Tejada(the "Opt-in Plaintiffs"), have filed consent to join forms

purporting to join this action as opt-in plaintiffs. (D.E. # 8, 9, 15.) Although the Amended

Complaint contains general collective action and class allegations, it does not specifically name

the Opt-in Plaintiffs or articulate their claims. ("See Am. Compl.) Plaintiffs have not moved for

class certification under either § 216(b)ofthe FLSA or Federal Rule of Civil Procedure 23.

       Defendants have failed to appear in this action or respond to the Amended Complaint,

resulting in the Clerk's entry of default pursuant to Federal Rule of Civil Procedure 55(a). (D.E.

dated May 8, 2018.) Plaintiffs have moved—on behalf of themselves and the Opt-in Plaintiffs—
for default judgment against the Defendants. (D.E. # 29.) The Court referred this motion to the

Honorable Ramon E. Reyes, Jr., United States Magistrate Judge, for a Report and

Recommendation("R&R"). (D.E. dated Feb. 6, 2019.) On May 1, 2019, Magistrate Judge Reyes

issued a thorough and well-reasoned R&R,recommending that the Court:(1) deny the motion for

defaultjudgment in its entirety without prejudice to renewal,as the Opt-in Plaintiffs are not entitled

to default judgment based on a complaint in which they are not named, and (2) sua sponte grant

Plaintiffs leave to file an amended complaint that includes the claims ofthe Opt-in Plaintiffs. (D.E.

# 21 ("R&R")at 3^.)

       No party has objected to the R&R, and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R&R as the

opinion of the Court. Accordingly, the Court denies the motion for defaultjudgment without

prejudice to renewal, and grants the Plaintiffs leave to file an amended complaint that includes

the claims of the Opt-in Plaintiffs.

       SO ORDERED.


Dated: May ^ ,2019
             i^n.New York
       Brooklvn, New York                            _     s/Carol Bagley Amon
                                                    """Carol Bagreiy AiyonX j
                                                       United States Di^rict/Judge
